Citation Nr: 1759665	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  13-07 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from July 1967 to August 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, that determined that new and material evidence had been received to reopen claims for service connection for bilateral hearing loss and tinnitus, and denied both claims.  In July 2017, the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

For the issues of whether new and material evidence has been received to reopen claims for service connection for bilateral hearing loss and tinnitus, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim to establish Board jurisdiction to address the underlying claims and to adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).




FINDINGS OF FACT

1.  A September 1999 rating decision denied service connection for bilateral hearing loss.  The Veteran was informed in writing of the adverse decision and his appellate rights in September 1999.  The Veteran did not submit a timely notice of disagreement with that decision.  

2.  A March 2008 rating decision denied service connection for tinnitus.  The Veteran was informed in writing of the adverse decision and his appellate rights in April 2008.  The Veteran did not submit a timely notice of disagreement with that decision.  

3.  A October 2011 audiogram showed hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The September 1999 rating decision that denied service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).

2.  The March 2008 rating decision that denied service connection for tinnitus is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 3.104 (2017).

3.  The new evidence received after September 1999 and March 2008 rating decisions is material and claims for service connection for bilateral hearing loss and tinnitus are reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers. Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  New evidence is that which was not of record at the time of the last final disallowance on any basis of the claim, and is not merely cumulative of other evidence that was then of record.  38 C.F.R. § 3.156(a) (2017).  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A September 1999 rating decision denied service connection for bilateral hearing loss.  At that time, service medical records noted a shift in the Veteran's hearing levels upon entrance and separation from service.  The Veteran's service medical records from the period of 1967 to 1969 did not exhibit hearing loss for VA purposes.  

As a result, the claim for service connection was denied on the basis that there was no evidence of treatment or diagnosis of bilateral hearing loss.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017). 

A March 2008 rating decision denied service connection for tinnitus.  At that time, service treatment records were negative for any complaints, findings, or diagnosis of the claimed condition.  In addition, there was no evidence of a current disability.  The basis of the denial was lack of evidence showing a current diagnosis or a connection to active service.  Following that denial the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017). 

The Veteran initiated a request to reopen the claim for bilateral hearing loss in December 2007, and for tinnitus in August 2011.

Evidence added to the claims file since the September 1999 and March 2008 rating decision includes an October 2011 VA examination showing that the Veteran is diagnosed with bilateral hearing loss and tinnitus.  That diagnosis is new evidence that related to a previously unestablished fact necessary to substantiate the claim, as the claimed disabilities are not diagnosed.

Accordingly, the Board finds that medical record is both new and material and therefore, the claim for service connection for bilateral hearing loss and tinnitus is reopened.  


ORDER

New and material evidence having been submitted, the claim for service connection for bilateral hearing loss is reopened and to that extent only the claim is allowed.

New and material evidence having been submitted, the claim for service connection for tinnitus is reopened and to that extent only the claim is allowed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

An October 2011 VA examination diagnosed bilateral hearing loss and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to service.  Initially, the examiner did not have the claims file to review in order to provide an opinion.  The Board notes that an addendum October 2011 opinion was provided after the examiner had the opportunity to review the claim file, and more specifically the service medical records and the September 1999 rating decision.  The examiner noted that the comparison of induction and separation exams indicated no significant change in hearing sensitivity and documentation of an OSHA-defined STS during military service could not be established.  

When VA obtains an examination or opinion, the examination or opinion must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that the examiner took into consideration the Veteran's statements of continuity of symptomatology.  The Board is also unable to determine if the claims file was reviewed in its entirety, or just the parts noted in the examination.  Furthermore, the examiner acknowledges that there was a shift in hearing between induction and separation from service, but used the requirement of hearing loss at the time of separation, and its absence from the service medical records, as the basis for a negative opinion, which is not a requirement.  The Board finds the October 2011 VA examination to be insufficient.  Therefore, a new examination is necessary to address the etiology of bilateral hearing loss and tinnitus.

Additionally, the Veteran contends that the record supports a finding of service connection for a cervical spine disability.  During the July 2017 hearing before the Board, the Veteran testified that he fell from a rubber tree while hanging telephone wires in service.  The Veteran further testified that he immediately experienced back pain, but did not seek medical treatment while in Vietnam because no doctors were present.  The Veteran asserts that he continued to experience pain in the back following separation from service as a result of the fall.  The Veteran testified that he was diagnosed with degenerative joint disease.  Medical treatment records from July 1999 through February 2000 show that the Veteran has be seen for complaints of long standing neck pain with a reported onset in the 1990s.  The records noted degenerative changes and cervical foraminal stenosis and osteophytes causing posterior cervical neck pain with numbness in both hands.

The Veteran has not received a VA examination to determine the etiology of any cervical spine disability.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Clinical documentation dated after July 2014 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for bilateral hearing loss, tinnitus, and any cervical spine disability since July 2014, including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record pertaining to treatment of the Veteran, to include records after July 2014.  

3.  Schedule the Veteran for a VA audiology examination to determine the etiology of bilateral hearing loss and tinnitus.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and findings then reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that bilateral hearing loss or tinnitus had its onset during active service, is related to in-service noise exposure, manifested within one year following separation from service, or is otherwise related to any event of service.  If the examiner determines that bilateral hearing loss or tinnitus is not the result of active service, but is more likely attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should specifically address the Veteran's in-service threshold shifts.  The basis of the opinion cannot be that hearing was normal at separation.  The examiner should discuss the October 2011 VA examination report and the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should also provide a complete explanation for all conclusions and discuss the possibility of delayed onset hearing loss.

4.  Schedule the Veteran for a VA examination conducted by the appropriate physician to determine the nature and etiology of any cervical spine disability.  The examiner must review the claims file and note that review in the report.  All indicated tests and studies should be accomplished and the findings reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that any cervical spine disability had its onset during active service or otherwise originated during active service or is related to any event of service.  If the examiner determines that the cervical spine disability is not the result of active service, and another etiology can be determined, the examiner should provide an opinion as to what likely caused the cervical spine disability, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should provide a complete rationale for all conclusions.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 


Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


